MEMORANDUM **
Omero Irael Diaz-Castillo, a native and citizen of Guatemala, petitions for review of an order of the Board of Immigration Appeals (“BIA”) dismissing his appeal from an Immigration Judge’s denial of his application for asylum and withholding of deportation. Because the transitional rules apply, see Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997), we have jurisdiction under 8 U.S.C. § 1105a(a). We deny the petition.
We review the BIA’s factual determinations for substantial evidence, and must uphold the BIA’s decision unless the evidence compels a contrary result. INS v. Elias-Zacarias, 502 U.S. 478, 481, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992). Substantial evidence supports the BIA’s conclusion that Diaz-Castillo did not show persecution on account of imputed political opinion in light of his testimony that guerrillas beat him only because they were looking for his father. See Cruz-Navarro v. INS, 232 F.3d 1024, 1030 (9th Cir.2000).
Because Diaz-Castillo did not meet the standard for asylum, he could not satisfy the standard for withholding of deportation. See Li v. Ashcroft, 312 F.3d 1094, 1099 (9th Cir.2002).
We do not reach Diaz-Castillo’s contention that the BIA erred by finding him not credible because the record reflects that neither the IJ nor the BIA made an adverse credibility finding.
Diaz-Castillo’s motion to hold the proceedings in abeyance is denied. We stay the mandate for 90 days and instruct Diaz-Castillo to a file a status report with the court every 30 days. The mandate shall issue 90 days after the date of this memorandum.
The court sua sponte changes the docket to reflect that John Ashcroft, Attorney General, is the proper respondent. The Clerk shall amend the docket to reflect the above caption.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.